Chalmers, J.,
delivered the opinion of the court;
Certain .judgment-creditors of W. A. Booth caused execution to be levied upon the cotton in controversy, as his property. Thereupon his' wife sued out- her writ of replevin, -claiming it as belonging to herself.
It seems to have been produced under the following circumstances : It was grown upon a tract of land leased by the hus-. band from a relative, the only rent charged or paid consisting *62of repairs upon the houses and fences. It was produced by the labor of the husband, his two minor sons, and a laborer, the latter of whom received a part of the crop as wages, and who claims no interest in this controversy. The mules of the wife were worked in its cultivation. Her money was used on the farm until June, when it became exhausted, after which supplies were obtained upon a mortgage on the crop, executed by the husband in his own name, but which, the parties testify, was executed by him as agent of the wife. Both husband and wife testify that it was considered during the year as the wife’s crop, and that she employed and paid some day laborers who worked for a few days in its cultivation.
To whom does the cotton belong in law ? We must regal’d the husband, under the proof, as being the owner of the term in the land, and this, we think, fixes the title of the product.
Creditors have no lien upon the labor or skill of the husband, and no means of compelling him to work for them ; but if he does labor and produce property, it becomes liable to his debts, unless exempt. So, also, with the labor of his minor sons. As father, he may claim their earnings, or emancipate them, as he pleases, and, if he adopts the latter course, creditors Cannot complain, because they have no right to demand that the children of their debtor shall be compelled to work for their benefit. But if the father does not emancipate them, but, on the contrary, claims and retains their labor for himself, the fruits of it will belong to him, and, hence, will be liable to the demands of his creditors. Upon the same principle a husband may devote his time and skill to the management of his wife’s farm, and the products will belong wholly to the wife, because they are but the accretions of her property, and he has a right to give her his labor. So, also, if the wife, although she is, under our statute, entitled to the fruits of her own labor, devotes that labor to the cultivation of crops on her husband’s land, she is simply producing property for him, which will be subject to the attacks of his creditors. If she suffers her money or her work-animals to be used, she *63becomes to that extent Ms creditor, and might, under some-circumstances, be entitled to rank as a preferred creditor in a court of equity, but she cannot thereby affect the legal title of’ the crop produced.
It belongs to the husband, because grown on his land. To-permit husband and wife to alter this manifest legal consequence, by any understanding between themselves that a crop* produced upon his land by the labor of himself'and minor sons-shall be considered as her property, by reason of the use of her mules or money, would open wide the door to frauds upon creditors. Gage v. Bauchy, 34 N. Y. 293; Knapp v. Smith, 27 N. Y. 278; Rush v. Vought, 55 Penn. 437; National Bank v. Sprange, 20 N. J. Eq. 14; Quidort v. Pergeaux, 18 N. J. Eq. 473; Pawley v. Vogel, 42 Mo. 292; Glidden et al. v. Taylor, 16 Ohio St. 509.
Judgment reversed and cause remanded.